AGREEMENT AND GENERAL RELEASE


On this 1st day of June, 2007, Galaxy Nutritional Foods, Inc. (the “Company”)
and Christopher Morini (“Morini”), agree to the terms and conditions set forth
below:
 
1. Effective on the date Morini signs this Agreement and General Release, Morini
shall voluntarily and irrevocably resign from his position of Vice President of
New Business Development at the Company and the Company shall accept such
resignation. Upon his resignation, Morini shall not be eligible to participate
in, or be covered by, any employee benefit plan or program offered by or through
the Company; and he shall not receive any benefits or payments from the Company,
except as specifically set forth in paragraph 2 below.
 
2. (a) The Company shall pay Morini a total amount of Three Hundred Eleven
Thousand Five Hundred Twenty-Three and 08/100 Dollars ($311,523.08) at the
following times: (i) within five (5) business days following the effective date
established in paragraph “11” below, the Company shall deliver to Morini a check
payable to Morini in the amount of Eighty-Five Thousand Six Hundred Dollars
($85,600.00) (minus applicable tax withholdings); (ii) within five (5) business
days following the effective date established in paragraph “11” below, the
Company shall deliver to Morini a check payable to Morini in the amount of
Eleven Thousand Nine Hundred Twenty-Three and 08/100 Dollars ($11,923.08) (minus
applicable tax withholdings), for Morini’s accrued but unused vacation time;
and (iii) the Company shall pay to Morini Six Thousand Five Hundred Eighty-Four
and 62/100 Dollars ($6,584.62) (minus applicable tax withholdings) per bi-weekly
pay period, via automatic direct deposit, in accordance with the Company’s
regular payroll schedule for approximately fifteen (15) months following the
effective date of this Agreement and General Release until Morini has been paid
the gross amount of $214,000.00 (minus applicable tax withholdings), in full and
final settlement of any and all claims that Morini has, had or may have against
the Company.


(b) Effective at the time of his resignation, Morini shall be offered the right
to exercise his options under COBRA. If Morini elects to exercise his rights
under COBRA, the Company agrees to reimburse Morini monthly, for a total of
eighteen (18) months, an amount equal to the amount the Company normally pays
for the same category (i.e., family coverage) of health and dental insurance
coverage monthly on behalf of a current employee. If, at the end of this
eighteen (18) month period, Morini does not then have an employment position
that makes health and/or dental insurance available, the Company shall pay
Morini monthly, for three (3) months, an amount equal to the amount the Company
normally pays for the same level of health and/or dental insurance coverage
(whichever is not covered by the new employer), monthly on behalf of a current
employee of the same rank in the Company. Morini’s right to receive any payments
for reimbursement of health insurance pursuant to this paragraph 2(b) shall
immediately cease at such time that Morini becomes eligible for health insurance
coverage with a new employer. Morini’s right to receive any payments for
reimbursement of dental insurance pursuant to this paragraph 2(b) shall
immediately cease at such time that Morini becomes eligible for dental insurance
coverage with a new employer.
 
1

--------------------------------------------------------------------------------


 
(c) Without limiting the generality or force or effect of the General Release
provided for in this Agreement, it is explicitly agreed, understood and intended
that any and all monies to be paid by the Company pursuant to the provisions of
paragraphs 2(a) and 2(b) above are and shall be deemed to satisfy all claims by
Morini for backpay, frontpay, bonus payments, vacation, benefits or compensation
of any kind (or the value thereof), and/or for liquidated damages or punitive
damages (under any applicable statute or at common law).
 
3. Morini hereby agrees and acknowledges that the payments provided for in this
Agreement (i) exceed any payments, benefit, or other thing of value to which he
might otherwise be entitled under any policy, plan or procedure of the Company;
(ii) are in full discharge of any and all of the Company’s liabilities and
obligations to Morini, including but not limited to any and all obligations
arising under any alleged written or oral employment agreements, understandings
or arrangements between Morini and the Company; (iii) are in full discharge of
any and all claims against the Company or any of its past, present, or future
parent corporations, subsidiaries, divisions, affiliates, officers, directors,
agents, trustees, administrators, insurers, attorneys, employees, employee
benefit and/or pension plans or funds (including qualified and non-qualified
plans or funds), successors and/or assigns and any of its or their past, present
or future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities) for damages of any
kind; and (iv) fully and completely settle all claims by Morini against the
Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non- qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds) (whether acting as agents for the Company or in their individual
capacities) for attorney’s fees, costs, disbursements and the like. Nothing in
this paragraph shall be construed to add to or diminish any vested right Morini
may have as a participant in any employee benefit plan qualified under § 401 of
the Internal Revenue Code, in accordance with applicable law.
 
4. Upon execution of this Agreement, Morini shall provide to the Company an
executed General Release, annexed as Exhibit A.
 
5. Morini recognizes and acknowledges that by his resignation, his employment
relationship with the Company has been permanently and irrevocably severed and
that he is therefore not eligible for rehire or re-employment with the Company
at any time in the future and hence covenants that at no time will he seek
employment with or to be hired by the Company. Morini acknowledges further that
such representation constitutes a material inducement for the Company entering
into this Agreement. If the Company is acquired by or merges with a
publicly-traded company, the prohibition in this Paragraph 5 shall not restrict
Morini from working in other segments or divisions of the acquiring or surviving
company.
 
2

--------------------------------------------------------------------------------


 
6. (a) Morini represents and warrants that by virtue of the foregoing, he has
waived any relief available to him (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in the General Release, annexed as Exhibit A. Therefore,
he agrees that he will not seek or accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived in the General Release annexed as Exhibit A. He further agrees, to the
maximum extent permitted by law, that he will not sue or commence any proceeding
(judicial or administrative), or participate in any action, suit or proceeding
(unless compelled by legal process or court order), against the Company or any
of its past, present, or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns and any
of its or their past, present or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
insurers, attorneys, employees, employee benefit and/or pension plans or funds
(including qualified and non-qualified plans or funds), successors and/or
assigns (whether acting as agents for the Company or in their individual
capacities), with respect to any claim released pursuant to the General Release
annexed as Exhibit A. Morini also warrants and represents that as of the date he
signs this Agreement, he has not taken or engaged in any of the acts described
in the foregoing sentences. If, notwithstanding the foregoing promises, he
violates this paragraph 6, he shall be required, to the maximum extent permitted
by law, to indemnify and hold harmless the Company or any of its past, present,
or future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns and any of its or their
past, present or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non- qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities), from and
against any and all demands, assessments, judgments, costs, damages, losses and
liabilities, and attorneys’ fees and other expenses which result from, or are
incident to, such violation. Nothing in this Agreement shall be construed to
prevent Morini from cooperating with or participating in any investigation
conducted by any governmental agency, whether local, state, or federal, to the
extent required or permitted by law. Except as provided in the first sentence of
this paragraph 6(a), nothing in this paragraph 6(a) is intended or should be
construed to apply to any claim pursuant to the federal Age Discrimination in
Employment Act (ADEA).
 
(b) The terms and conditions of this Agreement and General Release, as well as
the circumstances leading thereto, are and shall be deemed to be fully
confidential and have not previously and shall not hereafter be disclosed by
Morini to any other person or entity, except (i) as may be required by law; and
(ii) that Morini may disclose the existence, terms, and conditions of this
Agreement and General Release to his attorney, spouse, and/or accountant,
provided that Morini makes the person to whom disclosure is made aware of the
confidentiality provisions of this Agreement and General Release and such person
agrees to keep the terms of this Agreement and General Release fully
confidential. Morini further agrees not to solicit or initiate any demand by
others not party to this Agreement for any disclosure of the existence, terms,
and conditions of this Agreement.
 
3

--------------------------------------------------------------------------------


 
(c) Morini agrees that he will not (i) make any oral or written negative or
derogatory public statements or publicly disparage or induce others to disparage
(whether or not such statement legally constitutes libel or slander) the Company
or any of its current or former officers, managing directors, directors,
managers, employees, shareholders or agents or (ii) engage in any conduct or
induce any other person to engage in any conduct that is in any way injurious to
the Company’s reputation and interests (including, without limitation, any
negative or derogatory statements or writings). Upon becoming aware by written
notice to the Company’s counsel, Andrea R. Bernstein, Esq., fax (561) 241-7145,
Proskauer Rose LLP, 2255 Glades Road, Suite 340W, Boca Raton, Florida 33431, of
any public disparagement or defamation of Morini by any persons then employed by
the Company, the Company shall take reasonable efforts to stop such
disparagement or defamation. Nothing in this paragraph shall preclude the
parties from responding truthfully to a valid subpoena, a request by a
governmental agency in connection with any investigation it is conducting or as
otherwise required by law. Prior to releasing the first press announcement, if
any (other than required filings with the Securities Exchange Commission),
regarding Morini’s separation from the Company, the Company will provide Morini
with a copy of the announcement.
 
(d) Any claim or counterclaim by the Company to enforce this Agreement and
General Release shall not be deemed retaliatory.


7. Morini acknowledges that he has had access to confidential, sensitive or
proprietary information during the course of his employment at the Company.
Unless compelled by judicial process, Morini agrees that he will not, for
himself or any other person or entity, directly or indirectly divulge,
communicate or in any way make use of any confidential, sensitive, or
proprietary information acquired in the performance of Morini’s services or in
connection with the performance of such services for the Company without the
prior written consent of the Chief Executive Officer of the Company. Upon
receipt of judicial process or governmental request for such information, Morini
shall immediately notify the Company and shall cooperate with the Company in
efforts to limit such disclosure and shall not make such disclosure unless
compelled to do so. For the purpose of this agreement, all information acquired
during the course of Morini’s employment and in connection with such employment
shall be deemed to be confidential, sensitive or proprietary, unless the Company
shall have published said information. Morini further agrees to return all
documents (in whatever form, whether copies or originals), material, equipment
and property of any kind acquired during the course of his employment with the
Company, with the exception of purely personal documents.
 
4

--------------------------------------------------------------------------------


 
8. Non-Compete Agreement.
 
Morini agrees that the June 26, 2002 Non-Competitive and Non-Disclosure
Agreement entered into between Morini and Galaxy Nutritional Foods Company, a
copy of which is attached hereto as Exhibit B, is hereby amended so that each
reference to “TWO (2) YEARS” in Paragraphs 5, 7, and 8 shall be amended to state
“TWENTY-ONE (21) MONTHS.” Morini further agrees that the Non-Competitive and
Non-Disclosure Agreement is hereby further amended so that on the sixth (6th)
line of Section 7 the words “natural cheese” are deleted. Morini further agrees
that the Non-Competitive and Non-Disclosure Agreement is hereby further amended
so that on the sixth (6th) line of Section 7 the words “process cheese” are
replaced with the words “organic process cheese.” Morini further agrees that the
Non-Competitive and Non-Disclosure Agreement is hereby further amended so that
on the seventh (7th) line of Section 7 after the words “related products,” the
following words are added and inserted therein: “that Galaxy has previously
produced, currently produces, or is developing or testing as of June 1, 2007.”
Morini further agrees that the Non-Competitive and Non-Disclosure Agreement is
hereby further amended to add the following:
 
Reasonableness. The Employee acknowledges that, in the course of his association
with Galaxy, he has become acquainted with the methods of performing and
promoting Galaxy’s business and has acquired Confidential Information concerning
the business that could be used to the detriment of Galaxy. Accordingly, the
parties hereby agree that the period, scope and geographical areas of
restriction imposed upon the Employee by the provisions of paragraphs 5, 7 and 8
of this Non-Competitive and Non-Disclosure Agreement are fair and reasonable and
are reasonably required for the protection of Galaxy. The Employee warrants and
represents to Galaxy that his experience and capabilities are such that the
provisions of this Non-Competitive and Non-Disclosure Agreement will not prevent
him from earning a livelihood. In the event that any part of this
Non-Competitive and Non-Disclosure Agreement shall be held to be unenforceable
or invalid, the remaining parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part hereof. In the
event that the provisions of paragraph 5, 7, and/or 8 of this Non-Competitive
and Non-Disclosure Agreement relating to the area of restriction, the period of
restriction, or the scope of restriction, shall be deemed to exceed the maximum
area, period of time or scope which a court of competent jurisdiction would deem
enforceable, said area, period of time and scope shall, for purposes of this
Non-Competitive and Non-Disclosure Agreement, be deemed to be the maximum area
or period of time or scope which a court of competent jurisdiction would deem
valid and enforceable. Nothing contained in this Non-Competitive and
Non-Disclosure Agreement shall prohibit Morini from doing business with or being
employed by Galaxy’s lenders, suppliers, customers, brokers, distributors,
manufacturers, wholesalers, retailers or vendors so long as Morini’s activities,
duties, and/or responsibilities with respect to such business or employment
position are no more than incidentally related to the manufacturing, producing,
packaging, selling, advertising or marketing of organic process cheese, analog
or non-dairy cheese, cheese substitute, imitation cheese, or related products
(but specifically excluding non-organic natural cheese products, which are not
restricted by this Non-Competitive and Non-Disclosure Agreement) that Galaxy has
previously produced, is currently producing, or is developing or testing as of
June 1, 2007, and so long as such business or employment position does not
involve or relate to or make use of the Company’s trade secrets or proprietary
or confidential information described herein.
 
Enforcement. (i) The Employee expressly agrees and understands that the remedy
at law for any breach by the Employee of this Non-Competitive and Non-Disclosure
Agreement will be inadequate and that damages flowing from such breach are not
usually susceptible to being measured in monetary terms. Accordingly, it is
acknowledged that upon the Employee’s violation of any provision of this
Non-Competitive and Non-Disclosure Agreement, Galaxy shall be entitled to seek
from any court of competent jurisdiction (including without limitation in Orange
County, Florida) immediate injunctive relief and obtain a temporary order and/or
injunction restraining any threatened or further breach as well as an equitable
accounting of all profits or benefits arising out of such violation. Nothing in
this paragraph shall be deemed to limit Galaxy’s remedies at law or in equity
for any breach by the Employee of any of the provisions of this Non-Competitive
and Non-Disclosure Agreement which may be pursued by Galaxy. The Employee
expressly agrees that this Non-Competitive and Non-Disclosure Agreement shall be
assignable by Galaxy to a successor to any of the businesses of Galaxy and the
Employee hereby expressly consents to such assignment. This Non-Competitive and
Non-Disclosure Agreement shall be binding upon the Employee’s heirs, executors,
administrators or other legal representatives or assigns.
 
5

--------------------------------------------------------------------------------


 
(ii) In the event Galaxy applies to seal any papers produced or filed in any
judicial proceedings to preserve confidentiality, the Employee hereby
specifically agrees not to oppose such application.
 
(iii) In addition to the remedies provided in subsection (i), the Employee
understands that in the event of a breach of this Non-Competitive and
Non-Disclosure Agreement by the Employee, a) he shall become ineligible to
receive any unpaid compensation pursuant to any policy or plan of Galaxy in
effect at the time of the breach; b) any unexercised stock options and/or
restricted stock awards (whether vested or not) received by the Employee under a
stock option or similar plan of Galaxy shall be immediately cancelled; and c) he
shall forfeit any other payment by Galaxy that has not been paid at the time of
the breach. Notwithstanding the foregoing, the Employee agrees that Galaxy may
continue to enforce the provisions of this Non-Competitive and Non-Disclosure
Agreement .
 
Toll Period. In the event the Employee shall violate any provision of this
Non-Competitive and Non-Disclosure Agreement as to which there is a specific
time period during which the Employee is prohibited from taking certain actions
or from engaging in certain activities, as set forth in such provision, then,
such violation shall toll the running of such time period from the date of such
violation until such violation shall cease.
 
6

--------------------------------------------------------------------------------


 
9. Morini agrees to make himself available to cooperate with the Company and its
attorneys in any investigation of any claims against the Company. He understands
and agrees that this cooperation includes, but shall not be limited to, making
himself available to the Company and its attorneys upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony; volunteering to the Company pertinent information; and turning
over all relevant documents to the Company that are or may come into his
possession; provided, that the Company shall reimburse Morini for all reasonable
costs and expenses associated therewith.
 
10. The making of this Agreement is not intended, and shall not be construed, as
an admission that the Company or any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non- qualified plans or
funds), successors and/or assigns and any of its or their past, present or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities), has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrongdoing whatsoever against Morini or
otherwise.
 
11. This Agreement and General Release shall not become effective until the
eighth calendar day following Morini’s signing of this Agreement and General
Release (“effective date”) and Morini may at any time prior to the effective
date revoke this Agreement and General Release by giving notice in writing of
such revocation to Andrea R. Bernstein, Esq., Proskauer Rose LLP, 2255 Glades
Road, Suite 340W, Boca Raton, FL 33433, Facsimile (561) 241-7145. In the event
that Morini revokes the Agreement and/or General Release prior to the eighth day
after his execution thereof, this Agreement and General Release, and the
promises contained therein, shall automatically be deemed null and void.
 
12. Morini acknowledges that he has been advised in writing to consult with an
attorney before signing this Agreement and General Release; and that he has been
afforded the opportunity to consider the terms of this Agreement and General
Release for twenty- one (21) days prior to its execution. Morini further
acknowledges that he has read this Agreement and General Release in its
entirety; that he fully understands all of its terms and their significance;
that he has signed it voluntarily and of his own free will; and that he intends
to abide by its provisions without exception.
 
13. Morini represents that as of the Company’s receipt of this Agreement and
General Release fully executed by Morini, Morini will have returned to the
Company all property belonging to the Company, including but not limited to
laptop, cell phone, beeper, keys, card access to the building and office floors,
Employee Handbook, credit card(s), phone card(s), rolodex (if provided by the
Company), computer user name and password, disks and/or voicemail code. Morini
further acknowledges and agrees that the Company shall have no obligation to
make the payments referred to in paragraphs 2(a) and 2(b) of this Agreement
unless and until Morini has satisfied all of his obligations pursuant to this
paragraph.
 
7

--------------------------------------------------------------------------------


 
14. (a) If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions shall be enforced to the maximum
extent possible. Further, if a court of competent jurisdiction should determine
that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing or enforcing
in part that aspect of the provision found overbroad or unreasonable.
Additionally, Morini agrees that any breach by him of paragraphs 4, 6, 7, 8
and/or 9, shall constitute a material breach of this Agreement as to which the
Company may seek all relief available under the law including attorney’s fees
and costs (if it is the prevailing party).
 
(b) Upon any finding by a court of competent jurisdiction (upon a challenge by
Morini) that the release or covenants provided for by paragraphs 4, 6(a) and/or
Exhibit A of this Agreement are illegal, void, or unenforceable, Morini agrees,
at the Company’s request and option, either to return promptly to the Company
the amount paid to him pursuant to this Agreement or to execute a release,
waiver and/or covenant of comparable scope that is legal and enforceable.
Further, if Morini seeks to challenge the validity of or otherwise vitiate this
Agreement or any provision thereof (including, without limitation paragraphs 4,
6(a) and/or Exhibit A), he shall, as a precondition, be required to repay to the
Company, to the maximum extent permitted by law, the amount paid to him pursuant
to this Agreement. Nothing in this paragraph 14(b) is intended or should be
construed to apply to any claim pursuant to the federal Age Discrimination in
Employment Act (ADEA).
 
15. Except for the June 26, 2002 Non-Competitive and Non-Disclosure Agreement
executed between Morini and Galaxy Nutritional Foods Company, as amended by
paragraph 8 above, which shall remain in full force and effect and enforceable
by the Company, this Agreement and General Release constitutes the complete
understanding between the parties and supersedes all prior agreements between
the parties and may not be changed orally. To the extent that any provision of
the Non-Competitive and Non-Disclosure Agreement is in conflict with a provision
contained herein, the Company shall have the right to enforce the agreement that
affords it the greater right or protection. Morini acknowledges that neither the
Company nor any representative of the Company has made any representation or
promises to him other than as set forth herein. No other promises or agreements
shall be binding unless in writing and signed by the parties.
 
16. (a) This Agreement and General Release shall, for all purposes, be enforced,
governed and interpreted for all purposes by the laws of the State of Florida
without regard to Florida’s conflict of laws principles.
 
8

--------------------------------------------------------------------------------


 
(b) Any controversy or claim arising out of or relating to Morini’s employment
with the Company, this Agreement or the breach thereof, shall be settled in a
court of competent jurisdiction in the State of Florida in Orange County. The
prevailing party in any litigation shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees and costs. In any proceeding
commenced pursuant to this paragraph, the parties agree that (i) the
consideration paid as set forth in paragraph 2 shall be redacted from any court
filing and shall only be disclosed to the Court in sealed documents; and (ii)
the events leading to this Agreement shall not be disclosed in any document,
pleading, argument or testimony.
 
(c) This Agreement and General Release may be executed in several counterparts,
each of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument.
 
(d) This Agreement and General Release is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
(e) Should any provision of this Agreement and General Release require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement and General Release shall not apply a
presumption that the provisions hereof shall be more strictly construed against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the Agreement and General
Release, it being agreed that all parties have participated in the preparation
of all provisions of this Agreement and General Release.
 
17. The parties agree that this Agreement and General Release may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and General Release.
 
18. In response to any requests for a reference on Morini by a prospective
employer, the Company agrees to provide a neutral reference that includes only
Morini’s dates of employment and last position held. If requested in writing by
Morini, the Company will also provide Morini’s final salary information.


9

--------------------------------------------------------------------------------


 

              /s/ Christopher Morini    

--------------------------------------------------------------------------------

CHRISTOPHER MORINI      

 
STATE OF FLORIDA
)
   
) ss.
 
COUNTY OF ORANGE
)
 



I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared
Christopher Morini, to me known to be the person described in and who executed
the foregoing instrument, and he acknowledged to and before me that he executed
the same. He is personally known to me or has produced a Florida driver’s
license as identification and did take an oath.


SWORN TO AND SUBSCRIBED before me this 1st day of June, 2007.



              /s/ Kristy N. Hale    

--------------------------------------------------------------------------------

Notary Public             My Commission Expires: November 11, 2010

 
10

--------------------------------------------------------------------------------


 

       
GALAXY NUTRITIONAL FOODS, INC
 
   
   
    By:   /s/ Michael E. Broll  
 PRINT NAME  

--------------------------------------------------------------------------------

 Michael E. Broll                 
 TITLE  
Chief Executive Officer     

 
STATE OF FLORIDA
)
   
) ss.
 
COUNTY OF ORANGE
)
 

 
I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Michael
E. Broll, to me known to be the person described in and who executed the
foregoing instrument, and he acknowledged to and before me that he executed the
same. He is personally known to me or has produced a ______________________ as
identification and did take an oath.


SWORN TO AND SUBSCRIBED before me this 1st day of June, 2007.
 

            /s/ Christine L. Perno    

--------------------------------------------------------------------------------

Notary Public                     My Commission Expires: October 7, 2007        
      (Seal)

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A


GENERAL RELEASE


General Release executed this 1st day of June, 2007 by Christopher Morini
(“Morini”);


For and in consideration of the promises set forth in the Agreement and General
Release between Galaxy Nutritional Foods, Inc. (“the Company”) and Morini, dated
June 1, 2007 (“Agreement”), including the benefits as set forth therein, and for
other valuable consideration as set forth in the Agreement, Morini, for himself
and for his heirs, executors, administrators, trustees, legal representatives
and assigns (hereinafter, collectively referred to as “Releasors”), hereby
forever release and discharge the Company and any of its past, present, or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns and any of its or their
past, present or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities)
(collectively referred to as “Releasees”) from any and all claims, demands,
causes of action, and liabilities of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local, or otherwise), whether known or unknown, by reason of any act, omission,
transaction or occurrence which Releasors ever had, now have or hereafter can,
shall or may have against Releasees up to and including the date of the
execution of this General Release.


Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:
 

 
(i)
any and all claims, relating to Morini’s employment by the Company, the terms
and conditions of such employment, employee benefits related to his employment,
the termination of his employment, and/or any of the events relating directly or
indirectly to or surrounding such termination;




 
(ii)
any and all claims of discrimination, harassment, whistle blowing or retaliation
in employment (whether based on federal, state or local law, statutory or
decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Equal Pay Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Sarbanes-Oxley Act of 2002, the
Florida Civil Rights Act of 1992 f/k/a Human Rights Act of 1977, the Florida
Private Whistle-Blower Act (Fla. Stat. § 448.101 et seq), the Florida Public
Whistle-Blower Act (Fla. Stat. § 112.3187 et seq.), the Florida Equal Pay Act,
unpaid wages under Fla. Stat. § 448.08, retaliation claims under the Workers’
Compensation Law (Fla. Stat. § 440.205), and waivable rights under the Florida
Constitution;

 
12

--------------------------------------------------------------------------------


 

 
(iii)
any and all claims for wrongful discharge or retaliatory discharge;




 
(iv)
any and all claims for damages of any kind whatsoever, including without
limitation compensatory, punitive, treble, liquidated and/or consequential
damages;




 
(v)
any and all claims under any contract, whether express or implied;




 
(vi)
any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;




 
(vii)
any and all claims for violation of any statutory or administrative rules,
regulations or codes;




 
(viii)
any and all claims for attorneys’ fees, costs, disbursements, wages, bonuses,
benefits, vacation and/or the like;



which Releasors ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this General Release.


This General Release may not be changed orally.
 
Morini represents and warrants that he has had the opportunity to consult with
an attorney before signing this General Release; that he has had the opportunity
to consider the terms of this General Release for twenty-one (21) days; and that
he has executed this General Release after consulting with an attorney of his
choice, who has answered to his satisfaction any and all questions he has
regarding this General Release, its terms and consequences. If Morini revokes
the Agreement and General Release as provided by Section 11 of such agreement,
this General Release shall, likewise, be null and void and of no legal
consequence. Morini further represents and warrants that he has read this
General Release in its entirety, fully understands all of its terms, and
voluntarily assents to all terms and conditions contained herein.
 
13

--------------------------------------------------------------------------------


 

              /s/ Christopher Morini    

--------------------------------------------------------------------------------

CHRISTOPHER MORINI      

 
STATE OF FLORIDA
)
   
) ss.
 
COUNTY OF ORANGE
)
 

 
I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared
Christopher Morini, to me known to be the person described in and who executed
the foregoing instrument, and he acknowledged to and before me that he executed
the same. He is personally known to me or has produced a Florida driver’s
license as identification and did take an oath.


SWORN TO AND SUBSCRIBED before me this 1st day of June, 2007.
 

              /s/ Kristy N. Hale    

--------------------------------------------------------------------------------

Notary Public             My Commission Expires: November 11, 2010      (Seal)  
       

 
14

--------------------------------------------------------------------------------



EXHIBIT B


Copy of Non-Competitive and Non-Disclosure Agreement entered into between Morini
and Galaxy Nutritional Foods Company dated June 26, 2002
 
15

--------------------------------------------------------------------------------

